DETAILED ACTION
Claims 1, 7, 13 and 18-20 are amended. Claims 1-20 are pending.
Claim Objections
Claims 1, 12-13 and 18 are objected to because of the following informalities:
As per claims 1, 13 and 18, the limitation “the continuous gesture recognizer gesture” should be “the continuous gesture recognizer [
As per claim 12, claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-13 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dennis (US 20090284479) in view of Bowens (US 20090273571).
As per claims 1, Dennis discloses a method (Abstract), comprising:

displaying one or more views of the software application (i.e., painting application, Internet browser application), wherein the one or more displayed views include a plurality of gesture recognizers ([0030]-[0031]; [0057]-[0058]), the plurality of gesture recognizers including:
at least one discrete gesture recognizer (i.e., input/output module 112 recognize gestures such as tap, hold-to-enter, right-tap), the discrete gesture recognizer configured to send a single action message (i.e., a message) in response to a respective gesture ([0030]-[0031]; [0057]-[0059]); and
at least one continuous gesture recognizer (i.e., input/output module 112 recognize gestures such as drag, right-drag, pinching motion), the continuous gesture recognizer configured to send action messages (i.e., “0” zero identification and “1” one identification) at successive recognized sub-events of a respective recognized gesture ([0030]-[0031]; [0057]);
detecting one or more events (i.e., one or more events of tactile inputs; [0017]-[0021]; [0050]-[0051]);
processing each of the events using one or more of the gesture recognizers ([0030]-[0031]; [0057]-[0058]), the processing of a respective event including:
processing the respective event at a respective gesture recognizer in accordance with a respective gesture definition corresponding to the respective gesture recognizer ([0051]-[0052]; [0057]-[0058]), and

executing the software application in accordance with one or more action messages (i.e., message, “0” zero identification and “1” one identification) received from one or more of the gesture recognizers corresponding to one or more of the events ([0050]-[0059]).
However, Dennis does not explicitly teach at least one continuous gesture recognizer, distinct from the at least one discrete gesture recognizer.
Bowens teaches at least one continuous gesture recognizer, distinct from the at least one discrete gesture recognizer ([0030]; [0078]; [0081]; [0084]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the electronic device of Dennis recognize gestures according to Bowens so as to provide the plurality of gesture interpretation state modules includes a plurality of state modules operable to recognize 
As per claim 5, Dennis in view of Bowens discloses the method of claim 1, wherein the one or more event sensors (Dennis: #102) include a touch sensitive surface configured to detect one or more touches, and the one or more events include the one or more touches, and processing the respective event comprises processing a respective touch (Dennis: [0017]-[0019]).
As per claims 6 and 17, Dennis in view of Bowens discloses the method (electronic device) of claim 1 (claim 13), wherein the one or more action messages received from the at least one continuous gesture recognizer cause a scrolling of at least a portion of a displayed view of the software application (Dennis: [0042]; [0058]).
As per claim 7, Dennis in view of Bowens discloses the method of claim 1, wherein the discrete gesture recognizer has a first state and the continuous gesture recognizer has a second state, distinct from the first state of the discrete gesture recognizer (Bowens: [0030]; [0078]).   
As per claim 8, Dennis in view of Bowens discloses the method of claim 7, wherein:
the discrete gesture recognizer has a first set of gesture recognizer states including: a gesture possible state, corresponding to an initial state of the discrete gesture recognizer (Dennis: [0058]);
a gesture recognized state, corresponding to recognition of a respective gesture (Dennis: [0058]); and

the continuous gesture recognizer has a second set of gesture recognizer states including: a gesture possible state (Dennis: [0057]);
a gesture began state, corresponding to initial recognition of the respective gesture (Dennis: [0057]);
a gesture changed state, corresponding to a respective change in location of the respective event (Dennis: [0057]);
a gesture ended state, corresponding to completion of recognition of the respective gesture (Dennis: [0045]);
a gesture canceled state, corresponding to interruption of the recognition of the respective gesture (Dennis: [0045]); and
a gesture failed state, corresponding to failure of the continuous gesture recognizer to recognize the one or more events as the respective gesture (Dennis: [0045]).
As per claim 9, Dennis in view of Bowens discloses the method of claim 1, wherein:
the software application has an application state (Dennis: [0052]; [0057]-[0059]); and
conditionally sending the one or more respective action messages includes conditionally sending the one or more respective action messages further in accordance with the application state of the software application (Dennis: [0050]-[0059]).

As per claims 11 and 12, Dennis in view of Bowens discloses the method of claim 1, wherein:
the at least one discrete gesture recognizer includes one or more of:
a tap gesture recognizer and a swipe gesture recognizer (Dennis: [0031]; [0057]); and
the at least one continuous gesture recognizer includes one or more of:
a long press gesture recognizer (Bowens: [0069]), a pinch gesture recognizer, a pan gesture recognizer, a rotate gesture recognizer, and a transform gesture recognizer (Dennis: [0023]; [0057]).
As per claim 13, Dennis discloses an electronic device (Fig. 1, #100), comprising:
one or more event sensors (#102; [0015]-[0018]);
one or more processors ([0015]); and
memory storing one or more programs for execution by the one or more processors, the one or more programs including a software application, and the software application including instructions ([0015]; [0020]) for:
displaying one or more views of the software application (i.e., painting application, Internet browser application), wherein the one or more displayed views include a plurality of gesture recognizers ([0030]-[0031]; [0057]-[0058]), the plurality of gesture recognizers including:

at least one continuous gesture recognizer (i.e., input/output module 112 recognize gestures such as drag, right-drag, pinching motion), the continuous gesture recognizer configured to send action messages (i.e., “0” zero identification and “1” one identification) at successive recognized sub-events of a respective recognized gesture ([0030]-[0031]; [0057]);
detecting one or more events (i.e., one or more events of tactile inputs; [0017]-[0021]; [0050]-[0051]);
processing each of the events using one or more of the gesture recognizers ([0030]-[0031]; [0057]-[0058]), the processing of a respective event including:
processing the respective event at a respective gesture recognizer in accordance with a respective gesture definition corresponding to the respective gesture recognizer ([0051]-[0052]; [0057]-[0058]), and
conditionally sending one or more respective action messages (i.e., message, “0” zero identification and “1” one identification) to the software application in accordance with an outcome of the processing of the respective event at the respective gesture recognizer (Fig. 5, #504; [0052]-[0059]), including, when the respective gesture recognizer is the continuous gesture recognizer and the respective event corresponds to a respective recognized gesture recognized by the continuous gesture recognizer, sending to the software application in sequence a first action message (i.e., “0” zero 
executing the software application in accordance with one or more action messages (i.e., message, “0” zero identification and “1” one identification) received from one or more of the gesture recognizers corresponding to one or more of the events ([0050]-[0059]).
However, Dennis does not explicitly teach at least one continuous gesture recognizer, distinct from the at least one discrete gesture recognizer.
Bowens teaches at least one continuous gesture recognizer, distinct from the at least one discrete gesture recognizer ([0030]; [0078]; [0081]; [0084]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the electronic device of Dennis recognize gestures according to Bowens so as to provide the plurality of gesture interpretation state modules includes a plurality of state modules operable to recognize motion related gestures derived from one or more moving touches and only static gestures, such as press, tap and double tap are catered for (Bowens: [0030]). 
As per claim 18, Dennis discloses a non-transitory computer readable storage medium storing one or more programs for execution by one or more processors of an electronic device (Fig. 1, #100) having one or more event sensors (#102), the one or more programs including a software application ([0015]-[0018]; [0020]), the software application including instructions for:

at least one discrete gesture recognizer (i.e., input/output module 112 recognize gestures such as tap, hold-to-enter, right-tap), the discrete gesture recognizer configured to send a single action message (i.e., a message) in response to a respective gesture ([0030]-[0031]; [0057]-[0059]); and
at least one continuous gesture recognizer (i.e., input/output module 112 recognize gestures such as drag, right-drag, pinching motion), the continuous gesture recognizer configured to send action messages (i.e., “0” zero identification and “1” one identification) at successive recognized sub-events of a respective recognized gesture ([0030]-[0031]; [0057]);
detecting one or more events (i.e., one or more events of tactile inputs; [0017]-[0021]; [0050]-[0051]);
processing each of the events using one or more of the gesture recognizers ([0030]-[0031]; [0057]-[0058]), the processing of a respective event including:
processing the respective event at a respective gesture recognizer in accordance with a respective gesture definition corresponding to the respective gesture recognizer ([0051]-[0052]; [0057]-[0058]), and
conditionally sending one or more respective action messages (i.e., message, “0” zero identification and “1” one identification) to the software application in accordance with an outcome of the processing of the respective event at the respective gesture 
executing the software application in accordance with one or more action messages (i.e., message, “0” zero identification and “1” one identification) received from one or more of the gesture recognizers corresponding to one or more of the events ([0050]-[0059]).
However, Dennis does not explicitly teach at least one continuous gesture recognizer, distinct from the at least one discrete gesture recognizer.
Bowens teaches at least one continuous gesture recognizer, distinct from the at least one discrete gesture recognizer ([0030]; [0078]; [0081]; [0084]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the application of Dennis recognize gestures according to Bowens so as to provide the plurality of gesture interpretation state modules includes a plurality of state modules operable to recognize motion related gestures derived from one or more moving touches and only static gestures, such as press, tap and double tap are catered for (Bowens: [0030]). 
Claims 2-4, 14-16 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dennis in view of Bowens in view of Scott (US 20090322671).

However, the prior art of Dennis and Bowens do not teach the one or more event sensors include a camera configured to detect one or more eye movements, and the one or more events include the one or more eye movements, and processing the respective event comprises processing a respective eye movement.
Scott teaches the one or more event sensors include a camera (Fig. 1, #114) configured to detect one or more eye movements, and the one or more events include the one or more eye movements, and processing the respective event comprises processing a respective eye movement ([0014]; [0029]; [0036]; claim 16).
Therefore it would have been obvious to one of ordinary skill in the art at the time when the invention was made to have included the camera disclosed by Scott to the electronic device of Dennis in view of Bowens so as to provide a camera oriented toward a user viewing the display to track eye movements (Scott: [0014]).
As per claims 3, 15 and 19, Dennis in view of Bowens discloses the method (electronic device) (non-transitory computer readable storage medium) of claim 1 (claim 13) (claim 18).
However, the prior art of Dennis and Bowens do not teach the one or more event sensors include an accelerometer or gyroscope configured to detect one or more movements of the electronic device, and the one or more events include the one or more movements of the electronic device, and processing the respective event comprises processing a respective movement of the electronic device.

Therefore it would have been obvious to one of ordinary skill in the art at the time when the invention was made to have include the accelerometer disclosed by Scott to the electronic device of Dennis in view of Bowens so as to provide an inertial measurement unit to update the pose if the tablet is moved to a new location (Scott: [0013]).
As per claims 4, 16 and 20, Dennis in view of Bowens discloses the method (electronic device) (non-transitory computer readable storage medium) of claim 1 (claim 13) (claim 18).
However, the prior art of Dennis and Bowens do not teach the one or more event sensors include a camera configured to detect one or more movements of an object, and the one or more events include the one or more movements of the object, and processing the respective event comprises processing a respective movement of the object.
Scott teaches the one or more event sensors include a camera (Fig. 1, #114) configured to detect one or more movements of an object (i.e. head or eye), and the one or more events include the one or more movements of the object (i.e., head or eye), 
Therefore it would have been obvious to one of ordinary skill in the art at the time when the invention was made to have included the camera disclosed by Scott to the electronic device of Dennis in view of Bowens so as to provide a camera oriented toward a user viewing the display to track head or eye movements (Scott: [0014]).
Response to Arguments
Applicant’s arguments with respect to claims 1, 13 and 18 have been considered but are moot because of the new grounds of rejection as presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622